Per Curiam. The Claimant seeks payment of compensation as the widow of James Days, pursuant to the Law Enforcement Officers and Firemen Compensation Act. 111. Rev. Stat. 1977, ch. 48, pars. 281-285. The Court has reviewed the application for benefits submitted by Claimant together with a written statement of the decedent’s supervising officer, and has also reviewed the report of the Attorney General of Illinois. From a consideration of these documents, the Court finds: 1. That Doreatha Days is the widow of decedent, police officer James Days. Doreatha Days was separated from James Days at the time of his death, but was not divorced from him. 2. That decedent, James Days, was a police officer employed by the Chicago Police Department, and, on November 10, 1978, began duty at 12:01 a.m. 3. Days and his police partner were assigned patrol of the Hyde Park area of the city of Chicago. They observed a “suspicious car” and began to follow it. As they followed the car, the driver and passenger jumped out while the car was still moving. Days and his partner searched the area of 1370 East Madison Park, where the moving vehicle stopped after striking a tree. Days then went around to the front of the building at 1371 East 50th Street. He was found at approximately 2:45 a.m., on the sidewalk in front of 1371 East 50th Street. He was pronounced dead on arrival at Billings Hospital at 3:25 a.m., November 10, 1978. 4. The medical examiner’s certificate of death shows the immediate cause of death to be arteriosclerotic cardio-vascular disease. 5. There is no evidence to show that decedent’s death resulted from willful misconduct or alcoholic intoxication. 6. A designation of beneficiary form dated February 14, 1970, and prepared and signed by decedent, recites benefits of $8,000.00 for Doreatha Days and $2,000.00 for Melvin Days, the son of James and Doreatha Days. Under the statute, the benefits for deaths occurring after December 31, 1973, is to be $20,000.00. It is the opinion of this Court that the added increment of $10,000.00, which amount was not designated by decedent to pass to certain named beneficiaries, pass according to section 3(a) (Ill. Rev. Stat. 1977, eh. 48, par. 283(a)). Section 3(a) provides that where there is a surviving spouse, the entire sum shall be paid to the spouse. 7. By reason of the foregoing, this Court orders that an award of $18,000.00 be made to Doreatha Days, the surviving spouse, and that the sum of $2,000.00 be awarded to Melvin Days, the son of decedent.